DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
As correctly pointed out the Applicant’s Remarks, the Examiner has inadvertently mistaken the elected metallocene pair as:

    PNG
    media_image1.png
    179
    169
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    192
    188
    media_image2.png
    Greyscale

     Chemical Formula 1             	    Chemical Formula 2             
Applicants has responded the rejections over the above species, therefore, the Office is treating the above species as the elected species
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US 2005/0159300).
Designing a catalyst composition by combining two or more catalyst components selected from metallocene catalyst, Ziegler catalyst, non-metallocene multidentate single site catalyst to provide a tailor multimodal olefin polymer blend compositions are well established in the art since each of the catalyst component respectively is expected to provide the corresponding olefin polymer component of the multimodal olefin polymer blend with little interference from the rest of the catalyst components in the catalyst composition.  
Jensen discloses a binary metallocene catalyst composition for providing ethylene copolymer films with increased melt strength and good MD tear comprising two metallocenes:

    PNG
    media_image3.png
    241
    402
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    66
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    122
    367
    media_image5.png
    Greyscale

   
    PNG
    media_image6.png
    86
    318
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    73
    402
    media_image7.png
    Greyscale

In Tables 8A and 8B of Example 11, Jensen further demonstrates ethylene copolymerizations in the presence of binary metallocene catalyst composition comprising bis(n-butylcyclopentadienyl) zirconium dichloride and bis(n-butylcyclopentadienyl) hafnium dichloride.  Based on Jensen’s teaching of the substituents on cyclopentadienyl rings of zirconocene and hafnocene to be selected from aliphatic group of 1-20 carbon, it would have been obvious to envision (i) the analogous hafnocene of bis(C4-20 alkyl substituted-cyclopentadienyl) zirconium dichloride and (i) the analogous hafnocene of bis(C1-3 alkyl substituted-cyclopentadienyl) hafnium dichloride.  
Thus, it would have been obvious to a skilled artisan at the time the invention was made to employ Jensen’s teaching to provide various binary metallocene catalyst comprising hafnocene of bis(C4-20 alkyl substituted-cyclopentadienyl) zirconium dichloride and a hafnocene of bis(C1-3 alkyl substituted-cyclopentadienyl) hafnium dichloride for providing a bimodal olefin polymer compositions since such is within the scope of Jensen’s teaching in the absence of any showing criticality and unexpected results.
Response to Arguments
Applicant's arguments filed October 11, 2022 and October 14, 2022 regarding the rejections under 35 U.S.C. 102 of the previous Office Action filed July 8, 2022 have been fully considered but they are not persuasive in view of the modified rejection as shown above.. 
Applicants argue that R3 and R4 of formula 2 are each independently C1-3 alkyl and Metallocene I of Jensen, allegedly read on the second transition metal compound represented by chemical formula 2, disclose R3 and R4 groups as C4 alkyl while claim 1 recites R3 and R4 are each independently C1-3 alkyl”.  Thus, Applicants conclude that Jensen fails to disclose each and every element as arranged in claim 1 and a prima facie case of anticipation is not established. On the contrary, as shown in above rejection, Jensen expressly discloses that the substituent of the monosubstituted cyclopentadienyl is selected from aliphatic group of 1-20 carbon in [0023], and aliphatic group of 1-20 carbon encompasses C1-3 alkyl.
Applicants further argue, “in both metallocene A and I of Jensen, the C4 alkyl is at a different position in the top ring than the position of the C4 alkyl on the bottom ring”.  This is erroneous because the five carbons on the cyclopentadienyl ring are identical.
	The rejections over Hamed et al. (US 2008/0146755) are withdrawn due to the typographic errors in the prints.
Mr. Kwon’s Declaration filed October 14, 2022 for showing criticality and unexpected results is noted.  However, the showing is limited to the single binary metallocene catalyst of Example 1 of the Specification:


    PNG
    media_image8.png
    268
    273
    media_image8.png
    Greyscale
	        and  		
    PNG
    media_image9.png
    236
    214
    media_image9.png
    Greyscale
 , .
and such a pair is not representative of the broad scope of the binary catalyst of the instant claims, i.e., the showing is not commensurate to the scope of the instant claims.
	Due to the lack of showing criticality and unexpected results, the modified rejections over Jensen as shown above are deemed proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/Primary Examiner, Art Unit 1763